Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in Instant Application.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of Parent Application 16357988 filed 03/19/2019.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/10/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tamblyn et al., “hereinafter Tamblyn” (U.S. Patent application: 20170324867) in view of Dharne (U.S. Patent application: 20190251966).


As per Claim 1, Tamblyn discloses a method comprising: 
tracking one or more movements performed relative to a client interface (Tamblyn, Para.19, monitor a chat communication session between the end user device and the automated chat resource, Para.79, activities may include, for example, responding to emails, responding to letters, attending training seminars, or any other activity, Para.82, The UCS 127 may also be configured to facilitate maintaining a history of customers' preferences regarding media channels, such as instances in which chat communications are acceptable and instances in which customers prefer alternate media channels, Para.124, information about previous purchase history, product or service preferences, and previous interactions with the business 104 or its employees or agents), the one or more movements indicative of contextual information (Tamblyn, Para.117, the chat automation server 140 may display an indicator or marker 222 indicating the current stage or state in the conversation flow for a given chat communication session and/or other contextual information such as background or demographic profile information about the end user, information about previous interactions with the business 104, relevant chat history for the ongoing or previous chat communications, the confidence level of the chat automation server 140);
 receiving a chat request to initiate a client-agent chat from the client interface (Tamblyn, Para.08, receiving, by a processor, a request for interaction from an end user operating an end user device…selecting, by the processor, a first automated chat profile based on the information regarding the interaction);
in response to the chat request, determining a conversation topic based at least in part on the contextual information derived from tracking the one or more movements (Tamblyn, Para.126, the chat automation server 140 identifies or receives topic information for the chat communication.  For example, according to some embodiments, the chat automation server 140 may directly ask one or more questions to the end user 106 inquiring as to the nature or purpose of the chat communication (e.g., "How may I help you today?")… the chat automation server 140 may retrieve information about previous interactions between the end user 106 and the chat automation server 140, the contact center system 102, and/or the business 104, and ask the end user 106 whether or not the end user 106 wishes to continue or follow-up on the previous interaction. When concatenating multiple conversation legs (e.g., by invoking sequentially different chat bots or communication sessions, Para.117, the chat automation server 140 may display an indicator or marker 222 indicating the current stage or state in the conversation flow for a given chat communication session and/or other contextual information such as background or demographic profile information about the end user, information about previous interactions with the business 104, relevant chat history for the ongoing or previous chat communications, the confidence level of the chat automation server 140);
routing the client-agent chat to an agent assigned to handle chat requests related to the conversation topic (Tamblyn, Para.19, route the request to an automated chat resource associated with the first automated chat profile; monitor a chat communication session between the end user device and the automated chat resource; detect a trigger event during the monitoring of the chat communication; and transition the chat communication session to a contact center resource other than the automated chat resource in response to the detected trigger event.).
However Tamblyn does not disclose skipping one or more initial steps associated with the client-agent chat based at least in part on the conversation topic and the agent can initiate the client-agent chat at a point sequentially after the one or more initial steps that were skipped.
Dharne discloses skipping one or more initial steps associated with the client-agent chat based at least in part on the conversation topic (Dharne, Para.69, the dialogue state during this period moved from node 1, to node 3, to node 6, and to node 8. The traverse through nodes 1, 3, 6, and 8 forms a path consistent with the underlying conversation between the automated companion and a user. As seen in FIG. 4B, the path representing the dialogue is represented by the solid lines connecting nodes 1, 3, 6, and 8, whereas the paths skipped during a dialogue is represented by the dashed lines.) and wherein the agent can initiate the client-agent chat at a point sequentially after the one or more initial steps that were skipped (Dharne, Para.56, if information received from the user device indicates that the user appears to be bored and become impatient, the user interaction engine 140 may determine to change the state of dialogue to a topic that is of interest of the user (e.g., based on the information from the user information database 130) in order to continue to engage the user in the conversation, Para.132, if the user's utterance is not responsive with a negative emotional state, the dialogue manager 1340 may identify a response that is more driven based on the profile of the user instead of following the set path in the dialogue tree 750. For instance, if the user's utterance is not quite relevant to the dialogue and the user appears to be frustrated, the dialogue manager 1340 may select a response that is more driven based on preference of the user rather than driven by the dialogue tree 750. If the user likes basketball and there is a basketball in the dialogue scene, the dialogue manager 1340 may decide to talk to the user about basketball to refocus the user before continuing on the initial topic of the dialogue. ). 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Tamblyn as in Dharne. The motivation for implementing a system for managing a user machine dialogue.  The system includes a server comprising a dialogue state analyzer, a predicted response retriever, and a response transmitter.  The dialogue state analyzer is configured for receiving a request from a device for a response to be directed to a user engaged in a dialogue between the user and the device, where the request includes information related to a current state of the dialogue. (Dharne, Para.12).

With respect to Claim 13 and Claim 19 are substantially similar to Claim 1 and are rejected in the same manner, the same art and reasoning applying.


As per Claim 2, Tamblyn in view of  Dharne discloses the method of claim 1, wherein skipping the one or more initial steps associated with the client-agent chat corresponds to jumping from a first branch of a decision tree algorithm to a second branch of the decision tree algorithm, skipping at least one of a root node or a leaf node of the decision tree algorithm, or a combination thereof (Dharne, Para.69, each node may represent a point of the current state of the dialogue and each branch from a node may represent possible responses from a user.  As shown in this example, at node 1, the automated companion may face with three separate paths which may be taken depending on a response detected from a user.  If the user responds with an affirmative response, dialogue tree 400 may proceed from node 1 to node 2, Para.110, a dialogue management system such as the dialogue manager 840 takes in text (e.g., generated based on speech understanding) and output text based on a search of a dialogue tree.  In a sense, a dialogue tree corresponds to a decision tree.  At each step of a dialogue driven based on such a decision tree, there may be a node representing a current utterance and multiple choices branching from the node representing all possible answers connected to the node.  Thus, from each node, a possible response may be along any of the multiple paths.  In this sense, the process of a dialogue traverses a dialogue tree and forms a dialogue a path, as shown in FIG. 4B.  ).

As per Claim 3, Tamblyn in view of  Dharne discloses the method of claim 1, wherein the one or more movements are associated with a server script associated with a provider environment hosting a client instance associated with the client interface (Tamblyn, Para.61, automated interactions may be useful for some customers, because the structure and flow of an automated interaction can be optimized and to the point, while a human agent may forget to ask certain questions or follow-up on certain details, even if guided by an agent script, Para.73, Taking voice as an example, however, the IMR server may be configured with an IMR script for querying customers on their needs, Para.90, Loading and unloading may be controlled by the chat automation server 140, analogous to how a VoiceXML script may be controlled in the context of an interactive voice response.).


As per Claim 4, Tamblyn in view of  Dharne discloses the method of claim 3, wherein the one or more movements associated with the server script comprise a change executed in a server associated with the provider environment in response to a request made via the client interface (Tamblyn, Para.85, prior to characteristics of individual chat bets being modified, the chat automation server 140 may determine whether various end user input or feedback that may modify the chat bot is suspicious or malicious (e.g., by searching for or identifying key words or phrases, and/or flagging potential issues for review by an agent), Para.94, changes to the personalities or profiles of the chat bots 202 may be first approved or validated by human supervisors, certain keywords or phrases may be identified or flagged, and customer feedback may be analyzed.).

As per Claim 5, Tamblyn in view of Dharne discloses the method of claim 3, wherein the server script comprises a code executed by a server in response to a request made via the client interface (Tamblyn, Para.101, The script for the conversation path may be generated using any of various languages and frameworks conventional in the art, such as, for example, Artificial Intelligence Markup Language (AIML), SCXML, or the like.).

As per Claim 6, Tamblyn in view of  Dharne discloses the method of claim 5, wherein the request is for dynamic pages for display on the client interface (Tamblyn,  Para.13, The web display application executes the instructions, thereby changing the user's browser settings and appearance, Para.106, Content APIs include functions for external applications to send web pages and messages to the communication servers, such as setting the delivery time, country, and behavior type for content to send to the user).

As per Claim 7, Tamblyn in view of  Dharne discloses the method of claim 1, wherein the one or more movements are associated with a client script associated with the client interface (Tamblyn, Para.124, The personal identifying information may include various demographic information about the end user 106 such as the end user's name, age, gender, language ability or background, and ethnic or national origin background, as well as information about the end user's relationship to the business 104, such as previous purchase history, product or service preferences, and previous interactions with the business 104 or its employees or agents.  Information collected by, for example, the website (products viewed or clicked on by the user), prior to the user requesting the interaction, may also be forwarded to the chat automation server 104.).

As per Claim 8, Tamblyn in view of  Dharne discloses the method of claim 7, wherein the one or more movements associated with the client script comprise a number of button clicks (Tamblyn, Para.124, The personal identifying information may include various demographic information about the end user 106 such as the end user's name, age, gender, language ability or background, and ethnic or national origin background, as well as information about the end user's relationship to the business 104, such as previous purchase history, product or service preferences, and previous interactions with the business 104 or its employees or agents.  Information collected by, for example, the website (products viewed or clicked on by the user), prior to the user requesting the interaction, may also be forwarded to the chat automation server 104.).


As per Claim 9, Tamblyn in view of  Dharne discloses the method of claim 7, wherein the one or more movements associated with the client script comprise particular pages viewed, time spent viewing the particular pages, or both, in the client interface (Tamblyn, Para.124, The personal identifying information may include various demographic information about the end user 106 such as the end user's name, age, gender, language ability or background, and ethnic or national origin background, as well as information about the end user's relationship to the business 104, such as previous purchase history, product or service preferences, and previous interactions with the business 104 or its employees or agents.  Information collected by, for example, the website (products viewed or clicked on by the user), prior to the user requesting the interaction, may also be forwarded to the chat automation server 104.).

With respect to Claim 20 is substantially similar to Claim 8 and Claim 9 and is rejected in the same manner, the same art and reasoning applying.

As per Claim 10, Tamblyn in view of  Dharne discloses the method of claim 7, wherein the one or more movements associated with client script comprise location activity associated with the client interface (Tamblyn, Para.124, The personal identifying information may include various demographic information about the end user 106 such as the end user's name, age, gender, language ability or background, and ethnic or national origin background, as well as information about the end user's relationship to the business 104, such as previous purchase history, product or service preferences, and previous interactions with the business 104 or its employees or agents.  Information collected by, for example, the website (products viewed or clicked on by the user), prior to the user requesting the interaction, may also be forwarded to the chat automation server 104.).


As per Claim 11, Tamblyn in view of  Dharne discloses the method of claim 1, wherein at least one movement of the one or more movements is prioritized for determining contextual information over a second movement of the one or more movements (Tamir, Para.06, tracks the activities of individual web users, and then dynamically tailors the user's web browser and web information for optimal presentation of information based on the user's prior activity, Para.07, track the user's activities at a particular web site… records the user's activities as they visit different web sites via the user and application identifiers… determines how the user prefers to view each web site based on their prior activity, their preferences, the web site, and various other factors, Para.10, Log files track individual user client activity throughout user sessions, including user log in and log out, session activities, download and messaging, and web site activities), Para.79, The server system records the user's behavior and the significance of the behavior in a User Behavior Information Record, using the User Number 72, User Behavior Type 112, and Weight 114 to indicate the user, type of activity the user is performing, and the significance of the user's activity, respectively).

As per Claim 12, Tamblyn in view of  Dharne discloses the method of claim 1, comprising: sending a history of the one or more movements to provide additional context to the agent upon routing the client-agent chat to the agent (Tamblyn, Para.124, The personal identifying information may include various demographic information about the end user 106 such as the end user's name, age, gender, language ability or background, and ethnic or national origin background, as well as information about the end user's relationship to the business 104, such as previous purchase history, product or service preferences, and previous interactions with the business 104 or its employees or agents.  Information collected by, for example, the website (products viewed or clicked on by the user), prior to the user requesting the interaction, may also be forwarded to the chat automation server 104.).


As per Claim 14, Tamblyn in view of  Dharne discloses the system of claim 13, wherein the contextual information is indicative of a particular conversation topic of a plurality of conversation topics (Tamblyn, Para.109, The default chat bot 202a may then analyze the text-based communications, as discussed above, to identify one or more potential purposes or topics for the communication and/or one or more pieces of information for identifying the end user 106. In some instances, the user may remain anonymous initially, or throughout an entire communication session).

As per Claim 15, Tamblyn in view of  Dharne discloses the system of claim 13, where in the agent is a virtual agent or a live agent (Tamblyn, Para.05, Utilizing live human agents for all contact center communications can be time consuming for both the business operating the contact center as well as end users or customers who must wait for qualified agents to become available. Furthermore, employing live human agents adds additional overhead costs and complexity to the business operation, which in turn may lead to higher costs to consumers.).

As per Claim 16, Tamblyn in view of  Dharne discloses the system of claim 13, wherein the one or more movements are tracked in a client script associated with the client interface, a server script associated with a provider environment hosting the client interface, or both (Tamblyn, Para.61, automated interactions may be useful for some customers, because the structure and flow of an automated interaction can be optimized and to the point, while a human agent may forget to ask certain questions or follow-up on certain details, even if guided by an agent script, Para.73, Taking voice as an example, however, the IMR server may be configured with an IMR script for querying customers on their needs, Para.90, Loading and unloading may be controlled by the chat automation server 140, analogous to how a VoiceXML script may be controlled in the context of an interactive voice response.).

As per Claim 17, Tamblyn in view of  Dharne discloses the system of claim 16, wherein the processor is configured to: request the server script in response to unavailability of the client script (Tamblyn, Para.73, the IMR server may be configured with an IMR script for querying customers on their needs. For example, a contact center for a bank may tell customers, via the IMR script, to “press 1” if they wish to get an account balance. If this is the case, through continued interaction with the IMR server 122, customers may complete service without needing to speak with an agent. The IMR server 122 may also ask an open ended question such as, for example, “How can I help you?” and the customer may speak or otherwise enter a reason for contacting the contact center. The customer's response may then be used by the routing server 124 to route the call or communication to an appropriate contact center system 102 resource.).

As per Claim 18, Tamblyn in view of  Dharne discloses the system of claim 13, wherein the server script provides an indication of particular functionalities of a client portal associated with the client interface, wherein the particular functionalities are unique to a client instance (Tamblyn, Para.128, Based on the topic information and/or the profile information, the chat automation server 140 may proceed, at operation 406, to calculate or determine a confidence level for one or more potential conversation paths. In the case that multiple conversation topics or paths are identified as being potential conversation paths, the chat automation server 140 may group and/or arrange the various topics or paths in a logical order, for example, based on the capabilities of available chat bots, in order to reduce the number of potential changes from one chat bot to another, Para.91, the number of chat bats 202 may vary according to the design and function of the chat automation server 140, and is not limited to the number illustrated in FIG. 2A. For example, different chat bats may be created to have different profiles. The profile of a particular chat bot may be used to select a chat bot with expertise for helping a customer on a particular subject control, for example, how the chat bot communicates with a particular customer. Engaging chat bots with profiles that are catered to specific types of end users 106 may allow more effective communication with such users. ).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970. The examiner can normally be reached Monday to Friday from 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORMIN ABEDIN/Primary Examiner, Art Unit 2449